Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-5, 8-12, and 15 are allowable.
Regarding independent claims 1 and 12, the applicant's arguments filed 07/15/2021 have been fully considered and found persuasive.  Hence, the subject matters of independent claims 1 and 12 are allowable over the prior arts of record.  Accordingly, all dependent claims of independent claims 1 and 12 are also allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (similarly to claim 12), it discloses a method for transmitting, by a first user equipment (UE), uplink data in a wireless communication system, the method comprising: transmitting a random access preamble for requesting 
connectionless transmission; receiving a random access response comprising scheduling information for the uplink data; transmitting the uplink data, a first reference signal selected by the first UE, and UE identifier information on the first UE via a first overlapping resource available to a second UE; and receiving a response signal comprising a UE identifier information field in response to the uplink data, wherein the UE identifier information field comprises first UE identifier information for the first 

These claimed features contain particular communications between the network entities as well as specific procedures for obtaining specific contents of transmitting and retransmitting such communications that are not taught in the prior arts of record combined or alone.  Hence, these claimed features contain allowable subject matter.  Similar claimed features are also recited in independent claim 12, hence, these claimed features of claim 12 also contain allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465